DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US Pat. Pub. No. 2018/0131547).

Regarding claim 1, Wang et al discloses a method for performing, by a terminal (paragraph 9 [UE]), a random access procedure in a wireless communication system supporting a first preamble format and a second preamble format, the method comprising: receiving narrowband physical random access channel (NPRACH) configuration information (paragraph 136 discloses that UE receiving NPRACH configurations); and transmitting a random access preamble based on a preamble format indicated by the NPRACH configuration information among the first preamble format and the second preamble format (paragraph 136 discloses that UE transmitting a NPRACH signal using at least one resource; also see paragraph 138), wherein one symbol length of the second preamble format corresponds to three (paragraph 120), wherein the first preamble format has a frequency grid spacing of 3.75 kHz and the second preamble format has a frequency grid spacing of 1.25 kHz (paragraph 120).  
Regarding claim 2, Wang et al discloses a resource configuration for the first preamble format and a resource configuration for the second preamble format are Frequency Division Multiplexed (FDMed) in a frequency domain (paragraph 55).  
Regarding claim 3, Wang et al discloses a starting frequency position in a resource configuration for the second preamble format is set by adding or subtracting a frequency offset to or from a frequency grid selectable as a starting frequency position in a resource configuration for the first preamble format (paragraph 119-120).  
Regarding claim 4, Wang et al discloses the frequency offset is set to be equal to a minimum hop distance for the second preamble format, where the minimum hop distance is 1.25 kHz (paragraph 119-120).  
Regarding claim 5, Wang et al discloses the frequency offset is cell-specifically set (paragraph 119-120).  
Regarding claim 6, Wang et al discloses the frequency offset is set equally for terminals having the same time resource in the resource configuration for the second preamble format (paragraph 119-120).  
Regarding claim 7, Wang et al discloses a frequency grid spacing selectable as a starting frequency position in a resource configuration for the second preamble format is set to a value less than a frequency grid spacing selectable as a starting frequency position in a resource configuration for the first preamble format (paragraph 119-120).  
Regarding claim 8, Wang et al discloses a random access preamble ID (RAPID) for the second preamble format is distinguished by a starting frequency in a resource configuration for the second preamble format (paragraph 70 and fig. 12).  
Regarding claim 9, Wang et al discloses a preamble boundary according to the second preamble format is configured to be aligned with a preamble boundary repeated 2^n times in a time domain according to the first preamble format, where n is a positive integer, and ^ denotes a power (paragraph 126).  
Regarding claim 12, Wang et al discloses a terminal (paragraph 9 [UE]) for performing a random access procedure in a wireless communication system supporting a first preamble format and a second preamble format, the terminal comprising: a radio frequency (RF) transceiver; and   a processor operatively connected to the RF transceiver, wherein the processor is configured to control the RF transceiver to: receive narrowband physical random access channel (NPRACH) configuration information (paragraph 136 discloses that UE receiving NPRACH configurations); and transmit a random access preamble based on a preamble format indicated by the NPRACH configuration information among the first preamble format and the second preamble format(paragraph 136 discloses that UE transmitting a NPRACH signal using at least one resource; also see paragraph 138), wherein one symbol length of the second preamble format corresponds to three times one symbol length of the first preamble format (paragraph 120), wherein the first preamble format has a frequency grid spacing of 3.75 kHz and the second preamble format has a frequency grid spacing of 1.25 kHz (paragraph 120).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pat. Pub. No. 2018/0131547) in view of Hwang et al (US Pat. Pub. No. 20150181624).

Regarding claim 10, Wang et al fails to explicitly disclose wherein, when the NPRACH configuration information indicates the second preamble format, the NPRACH configuration information comprises index information indicating a period allowing transmission of the random access preamble to be started therein, where the index information has a value of 0 in a period containing a system frame number (SFN) = 0.  However, in the same field of endeavor, Hwang et al discloses wherein, when the NPRACH configuration information indicates the second preamble format, the NPRACH configuration information comprises index information indicating a period allowing transmission of the random access preamble to be started therein, where the index information has a value of 0 in a period containing a system frame number (SFN) = 0  (see at least table 3 and paragraph 142).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Hwang et al into the system of Wang et al for purpose of resource may be indexed by a PRACH configuration index; wherein the overhead can be decreased efficiently by using the PRACH preamble of new format.
Regarding claim 11, Wang et al fails to explicitly disclose wherein, when the NPRACH configuration information indicates the second preamble format, index information indicating a period allowing transmission of the random access preamble to Hwang et al discloses wherein, when the NPRACH configuration information indicates the second preamble format, index information indicating a period allowing transmission of the random access preamble to be started therein is limited to satisfy (i mod N) = k, where i denotes the index information, N and k denote values pre-allocated to the terminal, and mod denote a modulo function (see at least table 3 and paragraphs 142 and 145).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Hwang et al into the system of Wang et al for purpose of resource may be indexed by a PRACH configuration index; wherein the overhead can be decreased efficiently by using the PRACH preamble of new format.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Reddy (US Pat. Pub. No. 2019/0098659) directed toward a method of transmitting RACH preamble in wireless communication network.
Chatterjee et al (US Pat. Pub. No. 2018/0206271) directed toward physical structure of NB-PRACH.

LUO et al (US Pat. Pub. No. 2020/0022173) directed toward resource scheduling method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/LITON MIAH/Primary Examiner, Art Unit 2642